                    Case 1:20-cv-08268-VEC Document 11 Filed 02/03/21 Page 1 of 1
                                          Timothy J. Straub                                                       Dentons US LLP
                                          Managing Associate                                           1221 Avenue of the Americas
                                                                                                         New York, NY 10020-1089
                                          timothy.straub@dentons.com                                                 United States
                                          D   +1 212 768 6821
                                                                                        大成 Salans FMC SNR Denton McKenna Long
                                                                                                                   dentons.com



                MEMO ENDORSED                                                USDC SDNY
                                                                             DOCUMENT
         February 3, 2021
                                                                             ELECTRONICALLY FILED
                                                                             DOC #:
         VIA ECF                                                             DATE FILED: 2/3/2021

         The Honorable Valerie E. Caproni
         United States District Judge
         Southern District of New York
         40 Foley Square
         New York, New York 10007




         Re:     Paguada v. FYF-EVE’S, LLC: Case No. 1:20-cv-08268-VEC

         Dear Judge Caproni:

         We represent defendant FYF-EVE’S, LLC (“Defendant”) in the above-referenced matter. Defendant’s
         counsel has recently been retained to represent it in the above-referenced action.

         Together with counsel for plaintiff, Josué Paguada, we write now to jointly and respectfully request that
         this Court re-schedule the Initial Pretrial Conference, previously scheduled for January 29, 2021 at 10:00
         a.m. but then canceled by this Court’s January 21, 2021 Order (Dkt. 8), to a date and time of the Court’s
         convenience, and to stay Defendant’s deadline to answer, move, or otherwise respond to the Complaint
         until such date and time, as is Your Honor’s regular practice.

         The parties appreciate the Court’s attention to this matter.

                                                                Respectfully submitted,


                                                                /s/ Timothy J. Straub
          cc:     All counsel of record (by ECF)                 Timothy J. Straub

Application GRANTED. The initial pretrial conference is adjourned to March 12, 2021 at 10:00 a.m. The parties must
appear for the conference by dialing 888-363-4749, using the access code 3121171 and the security code 8268. The parties'
joint letter is due by March 4, 2021. No later than February 26, 2021, the parties must meet and confer for at least one hour in
a good-faith attempt to settle this case. To the extent the parties are unable to settle the case themselves, the parties must also
discuss whether further settlement discussions through the District’s court-annexed mediation program or before this case’s
assigned Magistrate Judge would be helpful. The parties' joint letter must include confirmation that the parties have met and
conferred. Defendant's time to answer, move, or otherwise respond to the complaint is stayed pending the initial pretrial
conference.
SO ORDERED.



                             2/3/2021
HON. VALERIE CAPRONI
UNITED STATES DISTRICT JUDGE
